DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan G Pratt and Joseph M Evans on 5 November 2021.

The application has been amended as follows: 



1. (Currently Amended) An electronic device, comprising:
	a ceramic article having a first surface, the ceramic article defining a cavity extending into the ceramic article from the first surface, the ceramic article including an undercut region defined by a retaining surface, the ceramic article including a second surface defining an opening extending tangentially into and bisecting the cavity;
 curved transition between the sbody and the engagement surface, and a protrusion having an engagement surface extending from the body, the engagement surface engaged with the retaining surface;
	a component defining an aperture, the aperture being aligned with the securing cavity; and
	a fixing member passing through the aperture and mechanically engaged with the securing cavity.

12. (Currently Amended) A fastener, comprising:
	a body having a first surface and a second surface;
	the body defining a cavity extending into the body from an opening in the first surface, a portion of the body defining the cavity configured to receive and engage with a fixing member; 
	a protrusion extending from the second surface of the body and having an engagement surface; and
	the body defining a channel at an interface between the protrusion and the body, the channel forming a curved transition between the body and the engagement surface.

17. (Currently Amended) An assembly, comprising:

	a fastener disposed in the undercut region and including an engagement feature extending into a body, a retaining surface, and a channel forming a curved transition between the body and the retaining surface, the retaining surface opposing and engaged with the undercut surface;
	a component defining an aperture; and
	a fixing member passing through the aperture and mechanically engaged with the engagement feature.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship between a channel forming a curved transition between the body and the engagement surface as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of the channel forming a curved transition between the body and the engagement surface, as claimed in combination with the remaining limitations of independent claim 12.
claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a channel forming a curved transition between the body and the retaining surface as claimed in combination with the remaining limitations of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



5 November 2021